DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,9,10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,9,10 rejected under 35 U.S.C. 103 as being taught by McMordie; David et al. (US 20110063446 A1) in view of Lee; Hee-Jong (US 6507366 B1) in view of Usui; Tsutomu et al. (US 20070153086 A1)
Regarding claim 1, McMordie teaches, 
A monitoring camera, (“Objects of interest are detected and identified using multiple cameras”)[ABS] comprising: 
a first image capturing device (“telephoto camera 120”)[¶28,Fig.1-120] capable of changing an image capturing area for tracking capturing; (“telephoto camera 120” with “moving mirror assembly 110, which directs the field-of-view of the telephoto camera 120 toward each detected and tracked item in sequence”)[¶28,Fig.1-120,110]
a second image capturing device (“wide-angle camera 105”)[¶28,Fig.1-105] capable of capturing an image having a wider angle than that which is able to be captured by the first image capturing device; (“to capture a wide-angle video feed surveying a scene which may include items” which “telephoto camera employs a lens 235 that has a significantly longer focal length than that of the wide-angle camera 200”)[¶28,38,Fig.1-105] 
(¶28 and 32, “telephoto image processor 185” including a “central processing units (CPU) 196”) and 
a memory (¶32, “random-access memory (RAM) 190“ and/or “data storage 197”) coupled to the one or more processors, (¶32 and fig. 1, as depicted in Fig. 1 the CPU (190) connects to a “random-access memory (RAM) 190” and “data storage 197”) the memory having stored therein instructions which, when executed by the one or more processors, (¶32, “components are arranged to implement a computer with onboard software capable of processing video data acquired“) cause the monitoring camera to:
(1) acquire luminance information of an image region (“image brightness at candidate item locations”)[¶51,Fig.8-820] corresponding to an image capturing area of the first image capturing device (“candidate object has been located and tracked for a number of frames” from the telephoto image processing)[¶50-55] in a next frame, (“predicted next-frame coordinates and brightness information are provided to the telephoto image processor”)[¶52] from an image captured by one of the the second image capturing device; (“candidate objects of interest are identified (step 815) from a low-resolution, wide-angle image of the scene acquired in step 810 “)[¶51,52] and 
(2) control exposure for the first image capturing device based on the luminance information. (“wide-angle image processor 165” and “telephoto image processor 185” which operate “Using the brightness information, as well as information about its own optical path, the desired level of exposure and gain needed to obtain a high-quality image of the object are calculated”)[¶52,50]
wherein the image capturing area of the first image capturing device in the next frame (“prediction of the candidate object's location in the next few frames” as indicated by “track/predict locations of candidate objects-of-interest to obtain measurements of speed through image 825”)[¶51,Fig.8-825] is identified based on the previous image capture of the first image capturing device during the tracking capturing. (using data including “confirm or refute presence using object detection algorithm” included in process of removing spurious items 822 used before track/predict locations 825)[¶50-52,Fig.8-825,855] and 
the exposure for the first image capturing device is controlled based on the acquired luminance information (“candidate object has been located and tracked for a number of frames, its predicted next-frame coordinates and brightness information are provided to the telephoto image processor” where “Using the brightness information, as well as information about its own optical path, the desired level of exposure and gain needed to obtain a high-quality image of the object are calculated (step 830)”)[¶52] acquired from images captured  (“wide-angle image processor 165” and “telephoto image processor 185” which records “brightness in the image”) [¶31,32,51,Fig.1-165,185 and Fig.8-820] by the second image capturing devices. (“candidate object has been located and tracked for a number of frames” which are imaged from the same field of view of both “a wide-angle camera 105” and “a telephoto camera 120”)[¶52,28,Fig.1-105,120]
	but does not explicitly teach, 
tracking capturing by changing a control amount for at least one of a pan angle, a tilt angle, and a zoom value
a plurality of second image capturing devices each capturing an image; 
a plurality of second image capturing devices
the next frame is identified based on the control amount of the first image capturing device 

However, Lee teaches additionally, 
tracking capturing (2:11-35, “automatically tracking a moving object”) by changing a control amount for at least one of a pan angle, a tilt angle, and a zoom value (2:11-35 and Fig. 1, “automatically tracking a moving object” using a “camera including a zoom lens and an automatic focus lens” “as well as a “camera support” for “rotating the camera around a first axis and a second axis perpendicular to the first axis” as depicted in Fig. 1 as “pan motor 3” and “tilt motor 4”)
wherein the image capturing area of the first image capturing device in the next frame is identified based on the control amount of the first image capturing device during the tracking capturing. (2:11-35, “first controller for comparing a current unit image output from the camera with a previous unit image, detecting a motion vector of the object, and controlling the camera drive means so that the camera moves in the direction and degree in correspondence to the motion vector”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video analytics camera of McMordie with the tracking of Lee which tracks using pan, tilt, and zoom, and bases movement of a camera on a an image comparison for correct direction and degrees. This helps in maintaining tracking of an object in the search region. 
	But does not explicitly teach, 

a plurality of second image capturing devices
wherein, in a case where the image region belongs to an overlapping area where image capturing areas of the plurality of second image capturing devices overlap with each other, the exposure controlled based on average luminance information obtained from pieces of luminance information which are acquired from images captured by the plurality of second image capturing devices.
	However, Usui teaches additionally, 
a plurality of second image capturing devices (¶63 and Fig. 2, “three (3) sets of photographing apparatuses 202 through 204”) each capturing an image having a wide angle; (¶63 and Fig. 2, apparatus 202 takes “picture of a front-central direction”, apparatus 203 takes picture “on the left-hand side” and the chained line 206”, and apparatus 204 takes “picture of the right-hand side” and “the chained line 207” as depicted in Fig. 2)
a plurality of second image capturing devices (¶63 and Fig. 2, “three (3) sets of photographing apparatuses 202 through 204”)
wherein, in a case where the image region (¶64 and Fig. 2-210, “pedestrian 210 is within the irradiation region” of both “chained line 208” and “chained line 212” positioned in the field of photographing of apparatuses 202 and 204 as depicted in Fig. 2) belongs to an overlapping area (¶69, Fig. 2 and 3, “portion where the picture 301 by means of the photographing apparatus 202 overlaps with the picture 303”) where image capturing areas of the plurality of second image capturing devices overlap with each other, (¶60, “each image indicate overlap portions of the images obtained by each of the photographing apparatuses”) the exposure controlled (¶66-69, “exposure control”) based on average luminance information (¶66, ”averaged level of brightness”) obtained from pieces of luminance information (¶61, “distribution of brightness within a screen photographed“) which are acquired from images captured (¶61, “brightness (level) distribution detecting means 110 is able to detect the distribution of brightness within a screen photographed by each of the photographing apparatuses”) by the plurality of second image capturing devices. (¶61,58 and Fig. 1 and 2, “photographing elements 101” which are like “photographing apparatuses” 202 to 204) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video analytics camera of McMordie with the tracking of Lee with the photographing apparatuses of Usui which overlap one another. The overlapping sections can then be used to control the exposure of another camera to maintain control over each photographing apparatus to improve their performance. 

Regarding claim 3, McMordie with Lee with Usui teaches the limitation of claim 1, 
	McMordie teaches additionally, 
(a) obtain, in accordance with the luminance information (“angular coordinates of the object, along with its brightness in the image are recorded along with camera exposure and gain”)[¶51] of the image region corresponding to the image capturing area (¶51, “prediction of candidate object’s location” of a candidate object) of the first image capturing device (¶52, used for calculating information needed to “obtain a high-quality image of the object”) in the next frame, (¶51 and 52, “prediction of the candidate object's location in the next few frames” where the tracking is provided “next-frame coordinates and brightness information”) information concerning (“brightness in the image are recorded  along with camera exposure and gain” for the candidate object)[¶51] and (b) control the exposure for the first image capturing device in accordance with the obtained information concerning exposure. (“brightness information, as well as information about its own optical path, the desired level of exposure and gain needed to obtain a high-quality image of the object are calculated” which the “telephoto camera 120 serves to capture high-resolution video”)[¶52,29,Fig.8-830] 

Regarding claim 9, it is the method claim of camera claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 9.

Regarding claim 10, it is the non-transitory computer-readable storage medium claim of camera claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 10.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over McMordie; David et al. (US 20110063446 A1) in view of Lee; Hee-Jong (US 6507366 B1) in view of Usui; Tsutomu et al. (US 20070153086 A1) in view of Cho; Hyun-Mook et al. (US 20150358549 A1)
Regarding claim 4, McMordie with Lee teaches the limitation of claim 3,
	McMordie teaches additionally, 
luminance information (“angular coordinates of the object, along with its brightness in the image are recorded along with camera exposure and gain”)[¶51] of the image region corresponding to the image capturing area (¶51, “prediction of candidate object’s location” of a candidate object) of the first image capturing device (¶52, used for calculating information needed to “obtain a high-quality image of the object”) in (¶51 and 52, “prediction of the candidate object's location in the next few frames” where the tracking is provided “next-frame coordinates and brightness information”)
	But does not explicitly teach the additional limitation of claim 4,
	However, Cho teaches additionally, 
control for the first image capturing device (“exposure parameter for the image sensor 130 may then be adjusted”)[¶74,Fig.2-246] in accordance with a difference (“adapted to” adjust “Brightness value of the target focus region 1030 by the difference”)[¶74] between (a) the information concerning exposure for the first image capturing device obtained in accordance with the luminance information, (“difference between the brightness value of the target focus region 1030”)[¶74] and (b) current information (“predetermined brightness value”)[¶74] concerning exposure for the first image capturing device. (“the image sensor control device 246 may determine exposure parameter value (e.g., exposure time, aperture, etc.) adapted” to adjust “the brightness value of the target focus region 1030 by the difference between the brightness value of the target focus region 1030 and the predetermined brightness value.”)[¶74] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video analytics camera of McMordie with the tracking of Lee with the photographing apparatuses of Usui with the parameter adjustment of Cho which would allow for adjusting exposure based on a difference. This parameter can increase the brightness of the focus region so that brightness is optimized for a type of capturing. 

Claim(s) 8 rejected under 35 U.S.C. 103 as being taught by McMordie; David et al. (US 20110063446 A1) in view of Lee; Hee-Jong (US 6507366 B1) in view of Usui; Tsutomu et al. (US 20070153086 A1) in view of YAMAMOTO; Sei et al. (US 20160065820 A1)
Regarding claim 8, McMordie with Lee with Usui teaches the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 8,
	Yamamoto teaches additionally, 
second image capturing device (“camera device 200” is a camera is an omni-directional camera where the “One or more camera devices 200” as depicted in Fig. 1)[¶34,33,40,Fig.1-200] comprises a wide-angle- 23 -10191039US01/P219-0028US lens. (omni-direction (all direction) means for having “all around (360 degrees) of the camera” field of view)[¶33,35]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video analytics camera of McMordie with the tracking of Lee with the photographing apparatuses of Usui with the camera of Yamamoto which can be an omni-directional camera. Using an omni-directional camera can be masked so unselected areas of imaging do not need to be taken in an arbitrary area. 

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483